UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

MARLENE MARIE REYNA,

                              Plaintiff,

v.                                                          CASE # 18-cv-00636

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                         AMY C. CHAMBERS, ESQ.
 Counsel for Plaintiff                                      KENNETH R. HILLER, ESQ.
600 North Bailey Ave                                        LEWIS L. SCHWARTZ, ESQ.
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                 DENNIS J. CANNING, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II                    PAMELA MCKIMENS, ESQ.
 Counsel for Defendant                                      SIXTINA FERNANDEZ, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. For the reasons set forth below, Plaintiff’s

motion for judgment on the administrative record is DENIED and the Commissioner’s motion is

GRANTED.
I.      RELEVANT BACKGROUND

        A.       Factual Background

        Plaintiff was born in 1957 and she completed two years of college. (Tr. 217, 222). She

alleged disability beginning June 23, 2014, due to memory loss, chronic pain, trigeminal neuralgia,

chronic obstructive pulmonary disease (COPD), cervical spine disc herniation, lumbar spine disc

herniation with radiculopathy, status post transient ischemic attack (TIA), depression, anxiety, and

Osteoporosis. (Tr. 217, 221, 268). Plaintiff amended her alleged onset of disability date to January

26, 2015, at the hearing. (Tr. 38). Her date last insured is December 31, 20191. (Tr. 198). She

previously worked as a receptionist. (Tr. 222).

        B.       Procedural History

        On August 26, 2014, Plaintiff applied for a period of Disability Insurance Benefits (“SSD”)

under Title II, and Supplemental Security Income (“SSI”) under Title XVI, of the Social Security

Act. (Tr. 14,72). Plaintiff’s application was initially denied, after which she timely requested a

hearing before an Administrative Law Judge (“the ALJ”). On December 5, 2016, Plaintiff

appeared before the ALJ, Julia D. Gibbs. (Tr. 160). On April 7, 2017, ALJ Gibbs issued a written

decision finding Plaintiff not disabled under the Social Security Act. (Tr. 11-33). On May 3, 2018

the Appeals Council (“AC”) denied Plaintiff’s request for review, rendering the ALJ’s decision

the final decision of the Commissioner. (Tr. 1-2). Thereafter, Plaintiff timely sought judicial

review in this Court.

        C.       The ALJ’s Decision

        Generally, in her decision, the ALJ made the following findings of fact and conclusions of

law. (Tr. 11-33). First, the ALJ found Plaintiff had not engaged in substantial gainful activity since


1
 The ALJ decision states the date last insured is December 31, 2018, however, the certified earnings record from
August 19, 2016, state the date last insured is December 31, 2019. (Tr. 198).

                                                             2
June 23, 2014. (Tr. 16). Second, the ALJ found Plaintiff had the severe impairments of

degenerative disc disease with radiculopathy, status post remote laminectomy; and trigeminal

neuralgia. (Id.) Third, the ALJ found Plaintiff’s impairments do not meet or medically equal one

of the listed impairments located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (Tr. 19). Fourth,

the ALJ found the Plaintiff would have the residual functional capacity (RFC) to perform sedentary

work. (Tr. 20). The ALJ determined an exception to allow for an option to stand and stretch for

two minutes after sitting for 45 minutes. (Id.). Fifth, the ALJ determined Plaintiff was able to

perform her past relevant work as a receptionist. (Tr. 27). Sixth, the ALJ determined that in the

alternative, Plaintiff has acquired work skills from past relevant work that are transferable to other

occupations with jobs existing in significant numbers in the national economy. (Tr. 28).

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

        Plaintiff makes essentially three separate arguments in support of her motion for judgment

on the pleadings. First, Plaintiff argues the ALJ failed to consider impairments at Step Two and

throughout the sequential evaluation. (Dkt. No. 11 at 4 [Pl.’s Mem. of Law]). Second, Plaintiff

argues the ALJ failed to properly evaluate opinions of record. Third, Plaintiff argues the ALJ failed

to properly evaluate her credibility.

        B.      Defendant’s Arguments

        In response, Defendant makes three arguments. First, Defendant argues that the ALJ

properly assessed Plaintiff’s impairments and resulting limitations (Dkt. No. 14 at 19 [Def.’s Mem.

of Law]). Second, Defendant argues the ALJ properly evaluated the medical opinion evidence.

Third, Defendant argues the ALJ properly assessed the consistency of the evidence, particularly

as it applies to the credibility finding.


                                                      3
III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s



                                                      4
independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.    ANALYSIS

       A. Evaluation of Impairments

       The ALJ found Plaintiff had the following severe impairments: degenerative disc disease

(“DDD”) with radiculopathy, status post (“s/p”) remote laminectomy, and trigeminal neuralgia.

(20 CFR § 404.1520(c) and 416.920(c)). (Tr. 16). The ALJ found the following nonsevere

impairments: transient ischemic attack (“TIA”), osteoporosis, tobacco use, dyslipidemia,

hypertension (“HTN”), insomnia, cystitis, hematuria, constipation, memory loss, depression, and


                                                     5
anxiety. (Tr. 17-18). The ALJ found her chronic obstructive pulmonary disease (“COPD”) and

ankle pain/sprain did not persist for, or were not expected to persist, at a severe level for a

continuous twelve month period. (Tr. 17-18). The ALJ found Plaintiff had the RFC to perform

sedentary work as defined in 20 CFR § 404.1567(a) and 416.967(a) as long as such work allows

for the option to stand and stretch for two minutes after sitting for 45 minutes. (Tr. 20).

       Plaintiff alleges that the ALJ failed to properly consider the combined effect of her physical

and mental impairments at Step Two of the sequential evaluation and failed to develop the record

with respect to Plaintiff’s mental impairments. Although the Second Circuit has held that this step

is limited to “screen[ing] out de minimis claims,” Dixon v. Shalala, 54 F.3d 1019, 1030 (2d

Cir.1995), the “mere presence of a disease or impairment, or establishing that a person has been

diagnosed or treated for a disease or impairment” is not, by itself, sufficient to render a condition

“severe.” Coleman v. Shalala, 895 F.Supp. 50, 53 (S.D.N.Y. 1995); see Prince v. Astrue, 514 F.

App'x 18, 20 (2d Cir. 2013).

       First, Plaintiff argues that the ALJ errored by concluding Plaintiff’s “chronic conditions of

anxiety, memory, depression, and COPD did not meet twelve month durational requirements.”

(Dkt. No. 11, p. 16). When considering Plaintiff’s COPD, the ALJ discussed both the Plaintiff’s

testimony, that the symptoms were under control, and the medical records, which revealed

significant improvement with medication and only one acute exacerbation. (Tr. 17). Plaintiff only

cites an opinion from the consultative examiner, Dr. Miller, that she should “avoid respiratory

triggers” as supporting her argument. (Dkt. No. 11, p. 18). The evidence of record however does

not support Dr. Miller’s opinion and contains relatively little evidence of any treatment for COPD.

During the examination by Dr. Miller in December 2014, Plaintiff’s lungs and chest exam were

normal. (Tr. 474). Medical evidence suggests a 2012 COPD diagnosis with relief from an inhaler



                                                      6
when triggered by cold weather or upper respiratory infections. (Tr. 472). For instance, she had

regular and unlabored respirations and clear lungs in January 2015, March 2015, September 2015,

February 2016, and September 2016. (Tr. 581, 586, 591, 598, 605). Primary physician, Dr. Karaga,

noted Plaintiff reported significant improvement of COPD in March 2015, and Plaintiff was

cautioned to stop smoking on several occasions. (Tr. 584, 587, 597-98, 604). Indeed, a “finding of

‘not severe’ should be made if the medical evidence establishes only a ‘slight abnormality’ which

would have ‘no more than a minimal effect on an individual's ability to work.’” Rosario v. Apfel,

No. 97-CV-5759, 1999 WL 294727, at *5 (E.D.N.Y. March 19, 1999) (quoting Bowen v. Yuckert,

482 U.S. 137, 154 n.12, 107 S.Ct. 2287 (1987)). Given the lack of treatment and insignificant

objective testing results, the ALJ properly determined that the COPD was not severe.

       For the mental impairments, in addition to the typical five-step analysis outlined in 20

C.F.R. § 404.1520, the ALJ must apply a “special technique” at the second and third steps to

evaluate alleged mental impairments. See Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir.2008). As

the Second Circuit has explained:

       This technique requires the reviewing authority to determine [at step two] first whether the
       claimant has a “medically determinable mental impairment.” 20 C.F.R. § 404.1520a(b)(1).
       If the claimant is found to have such an impairment, [at step three] the reviewing authority
       must “rate the degree of functional limitation resulting from the impairment(s) in
       accordance with paragraph (c),” Id. § 404.1520a(b)(2), which specifies four broad
       functional areas: (1) activities of daily living; (2) social functioning; (3) concentration,
       persistence, or pace; and (4) episodes of decompensation. Id. § 404.1520a(c)(3). According
       to the regulations, if the degree of limitation in each of the first three areas is rated “mild”
       or better, and no episodes of decompensation are identified, then the reviewing authority
       generally will conclude that the claimant's mental impairment is not ‘severe’ and will deny
       benefits. Id. § 404.1520a(d)(1).

In her decision, the ALJ properly provided specific findings regarding the degree of limitation in

each of the four functional areas in applying the “special technique” when evaluating the mental

impairments, thereby rending a decision based on substantial evidence. (Tr. 18-19). For instance,



                                                      7
Plaintiff babysat grandchildren, did laundry, worked on puzzles, went shopping, prepared meals

and drove. (Tr. 473, 521, 537, 546, 630). At Step Four of the evaluation, the ALJ again revisited

the claimant’s allegations of memory loss, depression and anxiety for a more complete review of

the medical records, which bolstered her finding that the mental health impairments were not

severe. (Tr. 23-24). Plaintiff is described in treatment notes as cooperative with adequate social

skills and manner of relating; well-groomed with appropriate eye contact, clear and fluent speech,

and coherent and goal directed thought processes. (Tr. 520, 535-36, 538, 541, 544, 547, 553-54,

557, 563, 598). Her concentration, attention, and memory were intact. (Tr. 520, 522, 532, 535-36,

541, 544, 547, 554, 557, 560, 563, 565, 581). Medical records show the majority of Plaintiff’s

mental complaints are related to worry over her heroin addicted son, to whom she was required to

administer medication when he overdosed. (Tr. 452, 519, 527, 540, 546, 567, 572, 585).

       The only evidence cited by Plaintiff in advancement of her argument that the mental health

impairments are severe are conclusory statements by providers. (Dkt. No. 12, p. 20). Indeed, in

2014, psychiatric consultative examiner, Dr. Fabiano, opined moderate limitations in dealing with

stress. (Tr. 521). In 2016, social worker, Ms. Nuessie, stated that due to Plaintiff’s chronic anxiety

and depression, combined with her increase in short term memory loss, it would be very difficult

for her to sustain gainful employment. (Tr. 572). Later in 2016, pain specialist Dr. Zhan, and his

Physician Assistant Roth, found “[Plaintiff] was not currently employed due to her chronic pain,

longstanding history of depression, and for that reason, she applied for [SSD] which is on appeal.

Based on her pain, depression, and poor functional status, [believe] she is quite a good candidate.”

(Tr. 625). However, opinions that Plaintiff would be a good candidate for social security disability

benefits involves vocational considerations and are issues reserved to the Commissioner. See 20

C.F.R. §§ 404.1527(d) and 416.927(d). It is the Commissioner’s responsibility to determine



                                                      8
whether a claimant meets the statutory definition of disability. Cottrell v. Colvin, No. 15-CV-702-

FPG, 2016 WL 4523187, at *4 (W.D.N.Y. Aug. 30, 2016) (citation omitted); 20 C.F.R. §

404.1527(d)(1); see 20 C.F.R. § 404.1527(d)(3) (“We will not give any special significance to the

source of an opinion on issues reserved to the Commissioner”).

       Plaintiff argues that the opinion by social worker Ms. Nuessie was improperly discounted

because the ALJ failed to develop the record and improperly used the fact that there were missing

treatment notes to diminish her opinion. (Dkt. No. 11, p. 21). The ALJ noted the opinion was

undated and that the therapist was not an acceptable medical source under 20 CFR 404.1513(a)

and 416.913(a). This was proper because social workers are not considered acceptable medical

sources. See Eusepi v. Colvin, 595 F.App’x 7, 8-9 (2d Cir. Dec. 1, 2014); see Bliss v. Comm’r of

Soc. Sec., 406 F.App’x 541 (2d Cir. Jan. 19, 2011) (social workers ineligible to receive controlling

weight). Rather, these individuals are considered an “other” source of evidence. See 20 C.F.R. §

404.1513(d)(3); see also SSR 06-03p. The ALJ’s decision does not state there are missing records

rather the records do not show treatment was more than routine and that her condition improved

with medication adjustments. The ALJ stated there were not records for frequent emergency

department visits or hospitalization for a mental health impairment. (Tr. 26-27). The Plaintiff did

not allege any records were missing at the time of the hearing or that there were emergency

department visits or hospitalizations. (Tr. 38-39). Further, despite the duty to develop the record,

remand is not required where the record contains sufficient evidence from which the ALJ can

assess the plaintiff’s residual functional capacity. Covey v. Colvin, No. 13-CV-6602, 2015 WL

1541864, at *13 (W.D.N.Y. Apr. 6, 2015) (quoting Tankisi v. Comm’r of Soc. Sec., 521 F. App’x

29, 33 (2d Cir. 2013)). In this case, the record contains significant treatment evidence from

neurological specialists Dr. Belen and Physician Assistants Story and Buttaccio, that document



                                                     9
Plaintiff’s stress over her son’s addiction, alleged memory loss, anxiety and depression. The ALJ’s

decision addressed these issues and cited significant medical records pertaining to the mental

health impairments at both Step Two for severity and again at Step Four in the RFC. Therefore,

the Court concludes there was no gap in the record and the ALJ did not fail to develop the record

regarding mental impairments.

       Similarly, the ALJ did not fail to develop the record when considering the chronic and

degenerative conditions in formulating the RFC. The RFC is an assessment of “the most [Plaintiff]

can still do despite [his or her] limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is responsible

for assessing Plaintiff’s RFC based on a review of relevant medical and non-medical evidence,

including any statement about what Plaintiff can still do, provided by any medical sources. Id. §§

404.1527(d), 404.1545(a)(3), 404.1546(c). Plaintiff disingenuously argues the opinions of “Dr.

Miller, Dr. Fabiano, and a written consultant”2 should not have been relied upon but also

simultaneously argues that the limitations by Dr. Fabiano and Dr. Miller were not adopted. (Dkt.

No. 11, p. 22). The ALJ based her finding of the RFC to perform sedentary work, with an option

to stand and stretch for two minutes after sitting 45 minutes, on the record as a whole and not just

those opinions. (Tr. 20). It was the ALJ’s duty to assess all of the evidence, resolve any

inconsistencies, and formulate an RFC finding that reflected all of Plaintiff’s credible limitations.

See Davis v. Colvin, No. 15-CV-6695P, 2017 WL 745866, at *11 (W.D.N.Y. Feb. 27, 2017); 20

C.F.R. §§ 404.1529, 404.1545, 404.1546, 416.929, 416.945, and 416.946. The evidence of record

in this case, including Plaintiff’s testimony, examination findings, opinion evidence, Plaintiff’s

prescribed treatment and response to treatment, and Plaintiff’s activities of daily living, taken as a




       2
           Plaintiff’s brief does not identify what opinion she was referring to.

                                                                10
whole, support the ALJ’s RFC finding. The burden is on Plaintiff to show that she cannot perform

the RFC as found by the ALJ. See Poupore v. Astrue, 566 F.3d 303, 305-06 (2d Cir. 2009).

       B. Opinion Evidence

       Despite similar arguments previously in her brief, Plaintiff reiterates that the ALJ failed to

properly evaluate medical opinions and that the RFC finding was not supported by substantial

evidence. Under the law, the ALJ is obligated to “evaluate every medical opinion we receive.” 20

C.F.R. §404.1527(c). However, it is also the ALJ’s duty to assess all the evidence, not just the

opinion evidence, resolve any inconsistencies, and formulate a RFC finding that reflected all of

Plaintiff’s credible limitations. See Davis v. Colvin, No. 15-CV-6695P, 2017 WL 745866, at *11

(W.D.N.Y. Feb. 27, 2017). The ALJ properly considered all opinions and pertinent medical

evidence.

       As discussed above, the opinion from the social worker, Ms. Nuessie, was not entitled to

weight. Social workers are not acceptable medical sources, but the ALJ considered the opinion,

ultimately discrediting it as inconsistent with the extensive medical record. (Tr. 26).

       As discussed above, primary physician Dr. Zhan and Physician Assistant Roth had offered

conclusory statements that Plaintiff was “a good candidate for Social Security Disability” and

would not have gainful employment based on chronic pain, longstanding depression, poor

functional status, and her age. (Tr. 625, 634). This opinion was discussed previously as well. This

is an issue reserved to the Commissioner. See 20 C.F.R. §§ 404.1527(d) and 416.927(d). The ALJ

discussed Dr. Zhan’s treatment record and other examination evidence in detail which did not

support the opinion. Findings indicate tenderness, a slow steady gait, and decreased lumbar range

of motion, but do not suggest any functional limitations. (Tr. 625, 634). Where a treating

physician's treatment notes did not corroborate the physician's restrictive limitations, and were



                                                     11
contradicted by other medical evidence, the Second Circuit has held that an ALJ may properly

decline to accord that treating provider's opinion significant weight. Kennedy v. Astrue, 343 F.

App’x. 719, 721 (2d Cir. 2009). The ALJ was thorough in her discussion of the medical evidence

and identifying inconsistencies that led her to reject the opinions. As cited by the Plaintiff, good

reasons must be supported by evidence in the record, and must be sufficiently

specific. Harris v. Colvin, 149 F. Supp. 3d 435 (W.D.N.Y. 2016); 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2). In this case, substantial evidence supports the weight that the ALJ attributed to

those opinions which conflicted with the treatment notes, constituting a “good reason” for the

limited weight attributed. Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004)(factors include,

inter alia, frequency of examination; the evidence in support of the opinion; the consistency of the

opinion with the record as a whole; other factors that tend to support or contradict the opinion).

       C. Credibility Finding

       Plaintiff argues the ALJ failed to properly assess her credibility. In the decision, the ALJ

found Plaintiff’s medically determinable impairments could reasonably be expected to cause her

alleged symptoms; however, the alleged intensity, persistence, and limiting effects were not

entirely consistent with the record. (Tr. 20). The ALJ “is not required to accept the claimant’s

subjective complaints without question; he may exercise discretion in weighing the credibility of

the claimant’s testimony in light of the other evidence in the record.” Genier v. Astrue, 606 F.3d

46, 49 (2d Cir. 2010) (quoting Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979)). In the instant

case, the ALJ properly discussed objective medical evidence, treatment and response to treatment,

activities of daily living, and medical expert opinion evidence. (Tr. 20-27). See Schlichting v.

Astrue, 11 F. Supp. 3d 190, 205 (N.D.N.Y. 2012) (quoting Lewis v. Apfel, 62 F. Supp. 2d 648, 651

(N.D.N.Y. 1999))(“An administrative law judge may properly reject claims of severe, disabling



                                                    12
pain after weighing the objective medical evidence in the record, the claimant's demeanor, and

other indicia of credibility, but must set forth his or her reasons with sufficient specificity to enable

us to decide whether the determination is supported by substantial evidence.”).

        Although the ALJ may not have specifically identified the steps of the credibility analysis

as identified in SSR 16-3p, the extensive discussion by the ALJ of inconsistent evidence was

sufficient to enable to Court to determine the legitimate reasons for the ALJ’s disbelief. See

Rockwood v. Astrue, 614 F. Supp. 2d at 270 (N.D.N.Y. 2009)(When rejecting subjective

complaints, an ALJ must do so explicitly and with sufficient specificity to enable the Court to

decide whether there are legitimate reasons for the ALJ’s disbelief.).

        As cited by the ALJ, treatment was conservative. A pattern of conservative medical

treatment is a proper factor for an ALJ to consider in evaluating a claimant’s credibility. See e.g.

Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001)(citing Black v. Apfel, 143 F.3d 383, 386 (8th

Cir. 1998)). Plaintiff used medication, a heating pad, stretching and rest for relief of discomfort.

(Tr. 625, 630, 633). She also received trigger point and epidural steroid injections, which helped.

(Tr. 633, 648-49, 677, 668-69). Her pain control was noted to be reasonable by her pain specialist.

(Tr. 670). Her mental health symptoms were treated with medication and therapy but did not

require in-patient or hospitalization care. (Tr. 61-62, 518).

        Also properly considered in making the credibility finding was the Plaintiff’s activities of

daily living. See e.g. Wavercak v. Astrue, 420 F. App’x 91, 94 (2d Cir. 2011); Wolfe v. Comm’r of

Soc. Sec., 272 F. App’x 21, 22 (2d Cir. Apr. 1, 2008) (same); Donnelly v. Barnhart, 105 F. App’x

306, 308 (2d Cir. Jul. 1, 2004) (same); see also, Pennock v. Comm'r of Soc. Sec., 7:14-CV-1524

(GTS/WBC), 2016 WL 1128126, at *5 (N.D.N.Y. Feb. 23, 2016), report and recommendation

adopted, 2016 WL 1122065 (N.D.N.Y. Mar. 22, 2016). The record shows that Plaintiff drove,



                                                       13
prepared meals, did laundry, babysat her grandchildren, worked with puzzles, read, and went

shopping (Tr. 473, 521, 537, 546, 630). Other evidence describes her as independent with daily

activities (Tr. 546, 670).

        Due to the fact that the ALJ has the benefit of directly observing a claimant's demeanor

and “other indicia of credibility,” the ALJ's credibility assessment is generally entitled to

deference. Weather v. Astrue, 32 F. Supp. 3d 363, 381 (N.D.N.Y. 2012) (citing Tejada v. Apfel,

167 F.3d 770, 776 (2d Cir. 1999)). In this case, the ALJ’s determination was supported by

substantial evidence and therefore the Court will defer to her finding. Selian v. Astrue, 708 F.3d

409, 420 (2d Cir. 2012); Aponte v. Sec’y. Dep’t of Health & Human Servs., 728, F.2d 588, 591 (2d

Cir. 1984)( Because it is the function of the Commissioner and not the reviewing courts to resolve

evidentiary conflicts and to appraise the credibility of witnesses, including the claimant, the Court

will defer to the ALJ’s determination as long as it is supported by substantial evidence.).



        ACCORDINGLY, it is

ORDERED that Plaintiff’s motion for judgment on the pleadings is

DENIED; and it is further

ORDERED that Defendant’s motion for judgment on the pleadings is

GRANTED; and it is further

ORDERED that Plaintiff’s Complaint is DISMISSED.



Dated: September 16, 2019                     J. Gregory Wehrman

        Rochester, NY                         HON. J. Gregory Wehrman
                                              United States Magistrate Judge




                                                     14
